      Case 1:21-cv-02829-JPB-AJB Document 1 Filed 07/15/21 Page 1 of 15




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

 NIHAT YUKSEL,

       Plaintiff,                              CIVIL ACTION FILE NO:
 v.
                                                ____________________
 JOJV, LLC d/b/a OMNI ATLANTA
 AT CNN CENTER and OMNI
 HOTELS MANAGEMENT                           JURY TRIAL DEMANDED
 CORPORATION,

       Defendant,

                                 COMPLAINT

      Plaintiff Nihat Yuksel (hereinafter “Plaintiff” or “Mr. Yuksel”) files his

Complaint against Defendant Omni Hotels Management Corporation (“Omni” or

“Defendant”) based on the following allegations:

                                INTRODUCTION



      This is a national origin discrimination action based on the discriminatory

treatment and termination of Plaintiff by Omni in violation of Title VII, 42 U.S.C.

§§ 2000e et seq. (Title VII).




                                       1
      Case 1:21-cv-02829-JPB-AJB Document 1 Filed 07/15/21 Page 2 of 15




      Plaintiff also asserts an age discrimination action, as his termination was

also due to his advanced age in violation of the Age Discrimination in Employment

Act of 1967 (“ADEA), 29 U.S.C. § 621 et seq., as amended.



      Mr. Yuksel is a 63-year-old immigrant from Turkey who became a citizen of

the United States in 1994. Plaintiff was unlawfully terminated by Omni based on a

new manager’s discriminatory bias against Mr. Yuksel due to his national origin

and/or age.

                   PARTIES, JURISDICTION, AND VENUE



      Plaintiff submits himself to the jurisdiction of this Court. Mr. Yuksel was

over the age of forty (40) at all times relevant to this Complaint. Plaintiff was

terminated at the age of sixty-two (62).



      Omni Hotels Management Corporation is a Delaware corporation licensed to

do business in the State of Georgia, and service of process may be effectuated

through its registered agent, Corporation Service Company, at 2 Sun Court, Suite

400, Peachtree Corners, Georgia 30092. Omni is subject to the personal
                                           2
      Case 1:21-cv-02829-JPB-AJB Document 1 Filed 07/15/21 Page 3 of 15




jurisdiction of this Court.



      At all times relevant to this suit, Omni employed thousands of employees

and is subject to the mandates of Title VII and the ADEA not to discriminate in

employment decisions on the basis of national origin or age.



      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331, as

the claims to be asserted raise federal questions of law.

                                             8.

      Pursuant to 28 U.S.C. § 1391, venue is proper because the acts, events, and

occurrences giving rise to Mr. Yuksel’s claims took place within this judicial

district and division.

                         ADMINISTRATIVE PROCEEDINGS



      On April 26, 2020, Mr. Yuksel filed a Charge of Discrimination alleging

national origin discrimination and age discrimination with the United States Equal

Employment Opportunity Commission (“EEOC”).



      Mr. Yuksel received a Notice of Right to Sue letter from the EEOC on June
                                         3
      Case 1:21-cv-02829-JPB-AJB Document 1 Filed 07/15/21 Page 4 of 15




15, 2021. He properly filed this Complaint within ninety (90) days of receiving the

Right to Sue letter.

                           STATEMENT OF FACTS



      Mr. Yuksel is currently sixty-three (63) years old and was terminated by

Omni at the age of sixty-two (62).



      Mr. Yuksel immigrated from Turkey to the United States in 1990 and

became a citizen of the United States in 1994.



      Omni hired Mr. Yuksel originally in 1996 at the Omni Atlanta at CNN

Center (Omni Atlanta) hotel in Atlanta, Georgia.



      Defendant Omni Hotels Management Corporation is the corporate body that

employs Omni employees for Omni locations around the United States.



      In 1999, Mr. Yuksel received a promotion to Director of Finance at an Omni

hotel in Charlottesville, Virginia, and Plaintiff later transferred to Chicago as the

Director of Finance for a Chicago area Omni hotel.
                                        4
      Case 1:21-cv-02829-JPB-AJB Document 1 Filed 07/15/21 Page 5 of 15




      Plaintiff left Omni for another employer in 2006, until he returned to Omni

Atlanta as the Director of Finance in 2012.



      Mr. Yuksel remained the Director of Finance for Omni Atlanta until his

termination on October 31, 2020. In total, Mr. Yuksel was a collective 20-year

employee of Omni.



      As the Director of Finance, Mr. Yuksel was responsible for all accounting

functions at Omni Atlanta, including financial statement preparation, cash

management, balance sheets, forecasting, annual business plans, operating and

capital budgets, supervision of IT and purchasing departments, and oversight of

annual internal and external audits.



      In February 2019, Omni hired Keith Butz, a white male in his fifties (50s)

from the United States, as the new Managing Director for Omni Atlanta.



      Almost immediately, Mr. Butz began scrutinizing Mr. Yuksel and creating a

divide, compared to the other executive management who were from the United
                                        5
      Case 1:21-cv-02829-JPB-AJB Document 1 Filed 07/15/21 Page 6 of 15




States and treated well by Mr. Butz.



       In or around November 2019, Mr. Yuksel had a meeting with Mr. Butz to

discuss Mr. Yuksel’s future and career goals with Omni. Mr. Yuksel discussed his

ambition of becoming a Managing Director of a location.



      Mr. Butz negatively questioned Mr. Yuksel’s upward mobility and desire to

become a Managing Director and told Mr. Yuksel that it would not happen due to

“your culture being different from others” and being an immigrant form Turkey.



      Mr. Yuksel was alarmed by the blatant discriminatory statement by Mr.

Butz, which affirmed why Mr. Butz had not treated Mr. Yuksel well compared to

his colleagues who were from the United States.



      Mr. Yuksel, a collective 20-year employee of Omni was suddenly being

devalued by his new Managing Director because of his national origin and

immigration status.



       In March 2020, the COVID-19 global pandemic struck the United States,
                                       6
      Case 1:21-cv-02829-JPB-AJB Document 1 Filed 07/15/21 Page 7 of 15




and by April 1, 2020, Omni Atlanta temporarily closed due to the pandemic.



      With the closure of the hotel, the front of house management, including the

Hotel Manager, Director of Rooms, and Director of Food & Beverage, were

furloughed, along with other employees who were involved in the day-to-day guest

services, rooms, cleaning, food and other front of house jobs.



      The remaining members of the executive team—Managing Director, HR

Director, Director of Engineering, and Director of Marketing—were not

furloughed.



      Mr. Yuksel learned that he was also being furloughed, despite his crucial

operational role for Omni Atlanta.



      Upon information and belief, Mr. Yuksel was the only Director of Finance

furloughed for all Omni locations.



      The Director of Finance position is vital for all Omni locations to continue

proper management of accounting and finances, even during a temporary closure.
                                        7
      Case 1:21-cv-02829-JPB-AJB Document 1 Filed 07/15/21 Page 8 of 15




      While Mr. Yuksel was furloughed, his assistant, Tiiana Ellis, who is in her

mid-thirties (30s) and from the United States, was asked to continue working to

oversee the financial operation of Omni Atlanta instead of Mr. Yuksel.



      In or around August 2020, Omni Atlanta reopened. At that time, the Director

of Room and Director of Food & Beverage were called back to work from

furlough.



      The Hotel Manager had already resigned from Omni Atlanta for other

employment.



      Shockingly, Mr. Yuksel was still not called back from furlough.



      Meanwhile, Mr. Yuksel’s other assistant, Kelly Mason, was also called back

from furlough. Ms. Mason is substantially younger than Mr. Yuksel and also from

the United States.



      Thus, Mr. Yuksel was the only member of the executive management team
                                       8
      Case 1:21-cv-02829-JPB-AJB Document 1 Filed 07/15/21 Page 9 of 15




for Omni Atlanta who was not called back from furlough, and he was the only

Director of Finance who was furloughed in the first place.



       On November 5, 2021, Mr. Yuksel was advised that he was terminated

effective October 31, 2020, allegedly due to the ongoing pandemic.



       Mr. Yuksel was the only executive manager of Omni Atlanta who was

terminated allegedly due to the pandemic. The remaining executive managers were

all from the United States and only the Director of Engineering was also in his

sixties (60s).



       Notably, none of the executive management who were brought back from

furlough and allowed to return to their jobs were from Turkey.



       After Mr. Yuksel was terminated, a significantly younger male believed to

be in his 40s, Jhon Fredy Chavarria, was hired into the Director of Finance position

at Omni Atlanta.



       Notably, Mr. Chavarria, believed also to be an immigrant to the United
                                        9
     Case 1:21-cv-02829-JPB-AJB Document 1 Filed 07/15/21 Page 10 of 15




States, was hired in May 2021. Mr. Butz left Omni Atlanta in April 2021.

              COUNT I: NATIONAL ORIGIN DISCRIMIANTION IN
                       VIOLATION OF TITLE VII



             Plaintiff incorporates by reference the preceding allegations as if fully

restated herein.




      Title VII forbids terminating or otherwise taking adverse action, including a

discriminatory furlough, against an employee based on the employee’s national

origin.




      Omni is an employer as defined by Title VII, 42 U.S.C. § 2000e(b).




      Mr. Yuksel was in a protected class based on his national origin—Turkey—

and his immigration status.




      Mr. Yuksel was a valued employee of Omni for approximately twenty (20)

years, until a new Managing Director verbally displayed bias against Mr. Yuksel

                                        10
     Case 1:21-cv-02829-JPB-AJB Document 1 Filed 07/15/21 Page 11 of 15




due to his national origin.




      Omni’s decision to furlough and subsequently terminate Mr. Yuksel due to

his national origin was a violation of Title VII.




             Atlanta’s unlawful conduct caused Officer Moore to suffer economic

and non-economic damages, including, but not limited to, lost earnings and

benefits, lost opportunities for advancement, pain and suffering, and mental and

emotional distress, for which Atlanta is liable.


          COUNT II: AGE DISCRIMINATION IN VIOLATION OF THE
                      ADEA, 29 U.S.C. § 621 et seq.



      Plaintiff incorporates by reference the prior paragraphs as if fully set forth

herein.



      Omni is an employer covered by the ADEA, 29 U.S.C. § 621, et seq.




      Mr. Yuksel was over the age of forty (40) at all times relevant to this

                                         11
     Case 1:21-cv-02829-JPB-AJB Document 1 Filed 07/15/21 Page 12 of 15




Complaint and was 62 years old at the time of his unlawful and discriminatory

termination.




      Mr. Yuksel was one of the oldest, if not the oldest, executive manager at

Omni Atlanta at the time of his termination.




      Despite bringing all other executive managers back from furlough, Omni

used the ongoing pandemic as an excuse to terminate an aging employee.




      Mr. Yuksel was the only employee from his department laid off during the

alleged reorganization, yet a substantially younger assistant remained actively

employed to handle Mr. Yuksel’s duties.




      After he was formerly terminated, Mr. Yuksel was replaced by a

substantially younger employee believed to be in his forties (40s).




      Omni’s alleged reasons for terminating Mr. Yuksel due to an ongoing

                                       12
     Case 1:21-cv-02829-JPB-AJB Document 1 Filed 07/15/21 Page 13 of 15




pandemic was pretextual. Mr. Yuksel was the only Director of Finance for all

Omni locations who was furloughed and was the only member of executive

management for Omni Atlanta who was terminated allegedly due to the pandemic.




      Omni terminated Mr. Yuksel because of his age, in violation of the ADEA

which prohibits discrimination in employment on the basis of age against persons

over the age of forty (40).




      Omni’s unlawful actions caused Plaintiff to suffer lost income and benefits,

lost opportunities for advancement, lost retirement benefits, costs and attorneys’

fees, and other damages for which Omni is liable.




      Omni’s conduct alleged in this Complaint is a willful and intentional

violation of the ADEA, which entitles the Plaintiff to liquidated damages.

      WHEREFORE, Plaintiff respectfully prays that this Court:

       (a) Find that Defendant violated Title VII and the ADEA as described

          above;

       (b) Order Defendant to make Plaintiff whole by reinstatement to his former

                                       13
Case 1:21-cv-02829-JPB-AJB Document 1 Filed 07/15/21 Page 14 of 15




    position, with full back pay and other benefits and expenses in amounts

    to be proven at trial;

 (c) If reinstatement is not feasible under the circumstances, grant Plaintiff

    front pay, including lost future benefits including medical insurance and

    retirement benefits;

 (d) Grant Plaintiff compensatory damages for pain and suffering and mental

    and emotional distress in an amount determined by the enlightened

    conscience of a jury;

 (e) Award Plaintiff punitive damages from Defendant Schierbaum in an

    amount reasonable and commensurate with the harm done and

    calculated to be sufficient to deter such conduct in the future;

 (f) Grant Plaintiff liquidated damages where applicable;

 (g) Grant Plaintiff pre-judgment interest on all lost wages;

 (h) Grant Plaintiff his costs in this action and reasonable attorney’s fees as

    provided by law;

 (i) Grant a trial by jury on all issues properly submitted to a jury; and

 (j) Grant such additional relief as this Court deems proper and just.




                                  14
   Case 1:21-cv-02829-JPB-AJB Document 1 Filed 07/15/21 Page 15 of 15




    Respectfully submitted, this 15th day of July 2021.

PARKS, CHESIN & WALBERT, P.C.               /s/ J. Daniel Cole
75 14th Street, 26th Floor                  J. Daniel Cole
Atlanta, GA 30309                           Georgia Bar No. 450675
Telephone: 404-873-8000                     Email: dcole@pcwlawfirm.com
Fax: 404-873-8050

COUNSEL FOR PLAINTIFF




                                     15
